                 Case 1:18-cr-00606-JHR Document 31 Filed 06/23/20 Page 1 of 1 PageID: 78
                                                   FEDERAL PUBLIC DEFENDER
                                                    DISTRICT OF NEW JERSEY
                                                           800-840 Cooper Street
 RICHARD COUGHLIN                                                Suite 350                                                 CHESTER M. KELLER
FEDERAL PUBLIC DEFENDER                                  Camden, New Jersey 08102                                            FIRST ASSISTANT


                                                        (856) 757-5341 Telephone
                                                        (856) 757-5273 Facsimile


                                                                 June 19, 2020


           Honorable Joseph H. Rodriguez
           United States District Judge
           Mitchell H. Cohen Courthouse
           One John F. Gerry Plaza
           Camden, New Jersey 08101

                                                Re:        United States v. Matthew Burney
                                                           Crim No. 18-606 (JHR)

           Dear Judge Rodriguez:

                  It has recently come to my attention the above captioned defendant has written a pro-se
           motion for compassionate release under 18 § 3624(c)(2), or some other post-conviction relief. It
           is counsel’s intent to review this motion and decide its merits and viability for the Court’s
           consideration. Counsel is requesting additional time to confer with the defendant, assess the
           motion and either file it anew with counsel, or advise the defendant to proceed as is.

                   I have presented the need for more time with the government before they file a response to
           the current pro-se motion, and they have no objection.

                  Thank you for your consideration with the above and if you have any questions regarding
           this matter do not hesitate to contact me

                                                                     Respectfully,

                                                                     /s/ Christopher O’Malley

                                                                     CHRISTOPHER O’MALLEY
                                                                     Assistant Federal Public Defender

           cc:      Norman Gross, AUSA
                    Matthew Burney                                                       SO ORDERED this 23rd Day of June, 2020.




                          ___________________________________________________________________________________

                                           1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347

                            22 South Clinton Avenue, Station Plaza 4, 4th Floor Trenton, New Jersey 08609 (609) 989-2160
